internal_revenue_service department of the treasury number release date index no re washington dc person to contact telephone number refer reply to cc psi b04 - plr - date may legend taxpayer decedent a date date date date state state x state statute state statute state statute - - - - - - - - - - - - - dear this is in response to your letter from your authorized representative dated date requesting a ruling under sec_2518 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent taxpayer’s father died intestate on date decedent’s estate is currently being administered under the laws of state a decedent’s sister is the personal representative of decedent’s estate at the time of decedent’s death decedent was not married and had only one child taxpayer taxpayer was born on date taxpayer is a resident of state at the time of decedent’s death taxpayer was a minor taxpayer is currently x years old and is considered an adult under the laws of both state and state taxpayer will be years old on date it has been represented that taxpayer has not received any assets or benefits from decedent’s estate taxpayer intends to irrevocably disclaim a portion of the property he would otherwise receive from decedent’s estate plr - the law of state governs decedent’s intestate estate and taxpayer’s proposed disclaimer under state law a guardian may disclaim for the minor under certain circumstances with the approval of the court no such action was taken by taxpayer’s guardian you have requested a ruling that taxpayer’s disclaimer will be a qualified_disclaimer under sec_2518 of certain assets that are subject_to state administration until date the date which is months after taxpayer’s twenty-first birthday provided that a consents to the recording of said disclaimer more than months after the date of decedent’s death sec_2501 provides that a gift_tax is imposed for each calendar_year on the transfer of property by gift by an individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax however in the case of a transfer creating an interest in property made after date this paragraph c of section shall not apply to the donee if as a result of a qualified_disclaimer by the donee the property passes to a different donee nor shall it apply to a donor if as a result of a qualified_disclaimer by the donee a completed_transfer of an interest in property is not effected sec_2518 sets forth the requirements that must be met for a disclaimer to be treated as a qualified_disclaimer for federal gift_tax purposes sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skipping_transfer taxes the interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age such person has not accepted the interest or any of its benefits and plr - as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-1 provides in part that if a person makes a qualified_disclaimer then for purposes of federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides that a beneficiary who is under years of age has until months after his twenty-first birthday in which to make a qualified_disclaimer of his interest in property any actions taken with regard to an interest in property by a beneficiary or a custodian prior to the beneficiary's twenty-first birthday will not be an acceptance by the beneficiary of the interest sec_25_2518-2 example provides that f made a gift of shares of stock to g as custodian for h under the state x uniform_gifts_to_minors_act at the time of the gift h wa sec_15 years old at age the local age of majority the shares were delivered to and registered in the name of h between the receipt of the shares and h' sec_21st birthday h received dividends from the shares within months of attaining age h disclaimed the shares assuming h did not accept any dividends from the shares after attaining age the disclaimer by h is a qualified_disclaimer under sec_2518 under state statute a beneficiary may disclaim succession to any interest in property that unless disclaimed would pass to the beneficiary by intestate_succession or devise state statute provides in part that unless a decedent has otherwise provided by will or other appropriate instrument with reference to the possibility of a disclaimer by the beneficiary the interest disclaimed shall descend be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death or other event that cause the disclaimant’s interest to become indefeasibly fixed both in quality and quantity the disclaimer shall relate to that date for all purposes whether recorded before or after the death or other event an interest in property disclaimed shall never vest in the disclaimant state statute provides that to be effective a disclaimer shall be recorded at any time after the creation of the interest but in any event within months after the event giving rise to the right to disclaim including the death of the decedent or if the disclaimant is not finally ascertained as a beneficiary or the disclaimant’s interest has not become indefeasibly fixed both in quality and quantity at the death of the decedent then the disclaimer shall be recorded not later than months after the event that would cause the interest to become indefeasibly fixed both in quality and quantity however a plr - disclaimer may be effective if recorded at any time after the creation of the interest upon the written consent of all interested parties as provided in sec_731 of the state probate code it has been represented that the only interested_party is a and that taxpayer proposes to obtain a’s consent pursuant to state statute under state law as a result of the disclaimer the taxpayer will be treated as predeceasing decedent with respect to the disclaimed interest in this case based upon the representations made and the information submitted the four requirements under sec_2518 will be satisfied the first requirement will be satisfied because the proposed disclaimer will be in writing the second requirement will be satisfied because the proposed disclaimer will be delivered within months of the taxpayer’s twenty-first birthday to a as is consistent with applicable state law the third requirement will be satisfied because taxpayer has represented that he has not and will not accept any of the disclaimed interests or benefits the fourth requirement is met because under state law the disclaimed property will pass to recipients other than the taxpayer and will not pass to any recipient at the direction of the taxpayer accordingly we conclude that assuming the disclaimer is valid under state law and provided that a consents to the recording of said disclaimer more than months after the date of decedent’s death the proposed disclaimer by taxpayer of his interest in certain assets from decedent’s estate will be a qualified_disclaimer under sec_2518 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with the office we are sending a copy of this letter to your authorized representative sincerely lorraine e gardner senior counsel branch passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
